Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim(s) 1 and 7 is/are generic to the following disclosed patentably distinct species:
A. Figs. 1-61, and
B. Figs. 105-123.
The species are independent or distinct because in species A, there is no clamp recess on the base or a backstop as the species B described below. In addition, in species A, there is no wing tucked into the side of the base as the one in species B. In addition, in species A, the center support 34 is not in a U-shaped profile and extending through all of upright assembly, a lower portion of the base, and a backstop of the base as in species B described below. In addition, in species A, there is no storage features in a forward side of the backstop as in species B described below.
In species B, there is a clamp recess 302 on the base and/or a backstop. In addition, in species B, there are wings 304 tucked into the sides of the base. In species B, the center support 34 is in a U-shaped profile and extending through all of upright assembly, a lower portion of the base, and a backstop of the base. In addition, in species B, there is storage features 316 in a forward side of the backstop.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

In addition, this application contains claims directed to the following patentably distinct subspecies:
AA, Figs  1-61,
BB. Figs. 62-74,
CC, Figs. 75-89, and 
DD, Figs. 90-104.
The subspecies are independent or distinct because the clamp mechanism in each of the subspecies is different. In subspecies AA, the clamp mechanism includes a clutch housing 46 having a clutch plate 48, a first return spring 50, a second return spring 52, and a clamp force adjustment mechanism having a knob 56, a rotating rod 58, and a cam surface 60. In subspecies BB, the clamping mechanism 244 includes a wedge lock 246 and an activator wedge 248 which are separated by a separation plate 250. In subspecies CC, the camping mechanism 252 includes a carrier 260, a clutch member 262 that interacts with teeth of a ratchet surface 254 on the interior side 256 of the upright assembly 32. In subspecies DD, the clamping mechanism 264 has a cylindrical tube 266 with a spring 268 positioned around tube 266 and constrained between an upper stop surface 270 and a lower stop surface 272 of the upright assembly 32.
In addition, these species and subspecies are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species and subspecies as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies or a grouping of patentably indistinct species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies  or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722